DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 16, 17, 19, 24, 26-28, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 61-143740 U, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated August 23, 2022.
Regarding independent claims 13 and 16, as well as claims 27 and 28, JP ‘740 discloses a billet strand casting system that includes a strand guide having at least one roller stand (pages 1-5 of translation; and Figures 1 and 3), in which the roller stand comprises the following structural features (also refer to annotated Figures 1 and 3 of JP ‘740 below):
a support frame (3) for mounting a lower support roller (see pages 1-3 of translation; and Figures 1 and 3);
two lateral support rollers (1) (on both sides) provided with respective position measuring devices (8) configured to measure a position of a respective one of the two lateral support rollers (1) (see pages 1-3 of translation; and Figure 1); and
an upper support roller elastically mounted on the support frame (3) and having an elasticity in a direction perpendicular to an axis of rotation of the upper support roller, with the upper support roller having a further position measuring device (see annotated Figures 1 and 3 below), wherein
the two lateral support rollers (1) are elastically mounted on the support frame (3) by passive elastic elements (in which (9) and (10) represent low and high load springs), wherein the passive elastic elements (9) and (10) have an elasticity in a direction perpendicular to axes of rotation of the two lateral support rollers (1), as shown in annotated Figure 1 below.
Regarding claim 14, an upper support roller is elastically mounted on the support frame (3) and has an elasticity in a direction perpendicular to an axis of rotation of the upper support roller (see annotated Figure 3 below).


    PNG
    media_image1.png
    394
    575
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    393
    590
    media_image2.png
    Greyscale


Regarding claim 17, the lower support roller and the lateral support rollers (1) are arranged in a single plane (see annotated Figures 1 and 3 of JP ‘740 above).
Regarding claims 19 and 26, the upper support roller is provided with a further measuring device (see annotated Figures 1 and 3 of JP ‘740 above).
Regarding claims 24 and 33, the elastically mounted lateral support rollers (1) are spring-loaded via passive elastic elements (9) and (10) that represent low and high load coiled springs (see annotated Figures 1 and 3 of JP ‘740 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-143740 U.
Regarding claims 20, 21, and 23, JP ‘740 discloses all features of independent claim 13, but fails to teach that the lower support roller is arranged in a different plane from the two lateral support rollers and/or the upper support roller.  However, it would have been obvious to one of ordinary skill in the art to provide one or more of the support rollers (including the lower support roller) to be arranged in different planes, since it would have been an obvious design choice to one of ordinary skill in the art in obtaining different dimensions and sizes of cast billet strands from the strand guide having at least one roller stand.

Response to Arguments
The examiner acknowledges the applicants’ response received by the USPTO on July 18, 2022.  In addition, two Information Disclosure Statements dated July 18, 2022 and August 23, 2022 have been considered and initialed, and copies are provided with this Office Action.  Although the applicants’ remarks/arguments overcome the prior 35 USC 102(a)(1) and 35 USC 103 rejections, new 35 USC 102(a)(1) and 35 USC 103 rejections are provided in view of JP 61-143740 U, which was newly provided in the Information Disclosure Statement dated August 23, 2022.  Claims 29-32 remain withdrawn from consideration as drawn to a non-elected invention.  Claims 13, 14, 16, 17, 19-21, 23, 24, 26-28, and 33 remain under consideration in the application.

Applicants’ arguments with respect to claims 13, 14, 16, 17, 19-21, 23, 24, 26-28, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 23, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 13, 2022